DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.	The issuing of the current Corrected Notice of Allowability is in response to the QPIDS/Printer Rush filed on 07/13/2022 to address the filing of the IDS (07/12/2022), various Foreign References (07/12/2022) and Non Patent Literature (07/12/2022). The IDS, FOR, & NPL have all been considered with no change in scope found. 

REASONS FOR ALLOWANCE
4.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“a controller configured to connect to one or more subsystems of the aircraft system, 
the controller having a built-in-test (BIT) module configured to test the one or more subsystems of the aircraft system and output test data; and 
a wireless communication module operatively connected to the controller and configured to receive the output data and to output a wireless signal as a function of the test data, 
wherein the one or more subsystems include at least one of a valve driver and sense circuitry, one or more valves, an initiator drive and sense circuitry, an initiator, an input power system, door latch driver and sense circuitry, one or more solenoids, one or more cabin temperature sensor, one or more cabin pressure sensors, one or more manifold pressure sensors, one or more manifold temperature sensors, or one or more pressure switches.” 
Berbaum et al. (US 2006/0120181 A1) teaches a method for detecting and isolating faults in a complex system using a meta-analysis of subsystem built-in-test (BIT) results is disclosed. Subsystem BIT results may be combined with each other and with a representation of the complex system architecture and operational characteristics. A meta-analysis of the BIT results of individual modules, for example, commercial-off-the-shelf modules, may provide a diagnostic capability of a higher scope than individual subsystem BIT.
McGrory et al. (US 8,352,486 B1) discloses the different advantageous embodiments provide an apparatus that comprises a number of data storage units, a data extraction tool, a data warehouse, and a data processing system. The data extraction tool is configured to extract data from the number of data storage units. The data warehouse has a number of data files comprising the data extracted from the number of data storage units. The data processing system is configured to process selected data for a number of selected systems from the number of data files.
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) aircraft system 2) built-in-test module 3) testing subsystem 4) test output data 5) wireless communication module 6) controller 7) various output data 8) signals 9) valve driver 10) sense circuitry 11) valves 12) initiator drive 13) input power system 14) door latch driver 15) solenoids 16) cabin temp sensor 17) manifold pressure sensors 18) pressure switches. 
Subsequently, the Applicant cancelling of claims 8-11 and 13-16 in response to the s to the Election/Restriction is hereby acknowledged and the Restriction Requirement is hereby withdrawn. 
In addition, as evidenced by the prosecution history (see at least 06/22/2021 Restriction, 09/01/2021 Non-Final Rejection and 03/07/2022 Final Rejection) the Restriction Requirement has been met and this application is in condition of allowance. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

5. 	Claim(s) 1-4, 6-7 and 17-20 is/are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457